DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “a first main surface and a second main surface that face each other in a stacking direction of the multilayer sheet’ (lines 10-11; emphasis added). Though not necessarily indefinite, this language should be amended for clarity. Though recited as such in the specification, it is evident that the two main surfaces are not really intended to “face each other”, per se. Instead, the more commonly used and understood language would be something akin to: “a first main surface and a second main surface that are oriented opposite to one other in a stacking direction of the multilayer sheet” or “a first main surface and a second main surface that are located at opposing ends of the multilayer sheet in a stacking direction”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is held to be indefinite, because the claim discloses: “a first end surface and a second end surface that face each other in a length direction orthogonal or substantially orthogonal to the stacking direction and the width direction” (lines 15-17; emphasis added). The term “substantially orthogonal” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology.
The above limitation of claim 1 is also held to be indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “substantially orthogonal”, and the claim also recites “orthogonal” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 is further found to be indefinite, as it discloses: “polishing another side surface of the first side surface 25and the second side surface of the unfired multilayer body having the one emphasis added). This limitation is indefinite because it is not clear if a step “polishing” of a “side surface” was omitted, or if this is simply an awkward and confusing nomenclature for a surface and is referencing a first polishing step. Accordingly the metes and bounds of the claim cannot be determined. As best understood, it appears as if this is the first intended polishing step.
Claims 2-16 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 2 is also held to be indefinite because it discloses: “the first internal electrode and the second internal electrode before firing are exposed at each of the first side surface and the second side surface of the unfired multilayer body” (lines 5-8). This language is indefinite because there was never previously recited any “firing” step, and therefore it is not clear if a “firing” step was omitted from claim 1, or omitted from claim 2 or if there is another interpretation not contemplated. Accordingly the steps and therefore the metes and bounds of the claim cannot be determined. The claim has been examined as best understood.
Claims 3-5 and 16 are also further rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 2.
Claim 4 is further found to be indefinite. The claim discloses: “the unfired multilayer bodies provided in a row are simultaneously or substantially simultaneously bonded”. This limitation is indefinite for the same reasons with respect to claim 1, above, in that the “substantially” language is indefinite, and the broad and narrow limitations in the same claim are indefinite. Further, there is a lack of antecedent basis for the limitation indicating “the unfired provided in a row”. There are no elements previously described as being in a row. The claim has been examined as best understood.
Claim 12 is further rejected as indefinite. The claim recites: “the first external electrode covers an entire or substantially an entire surface of the first end surface of the multilayer body; and the second external electrode covers an entire or substantially an entire surface of the second end surface of the multilayer body”. This language is indefinite for the same reasons as detailed above with regards to claim 1.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The relevant prior art is cited in the record and in the concurrently attached PTO-892. From those references, the most pertinent is to Makino et al. (US 2017/0271083 A1), Sugita (US 2017/0330686 A1), Tanaka et al. (US 9,039,859 B2) and Ishiyama et al. (US 2006/0035071 A1). 
Each of these prior art references discloses elements of the general state of the art, as well as portions of the invention of claim 1. However none of the prior art inventions discloses alone, or teaches in combination, all of claim 1. Specifically, Makino, discloses forming a stacked multilayered body (10) (fig. 9A), which is held on an elongated adhesive sheet (410), and that sheet is moved toward a second adhesive sheet (422) (figs. 9A-9C). However, the sheets are adhered at two opposing sides, rather than two orthogonally oriented sides, and the second sheet does not remain adhered. Sugita discloses the stack (2) which has adhesive sheets applied to sides of the stack (fig. 7), however there is no removable carrier orthogonal to those sheets. Tanaka apparently suffers the same deficiencies as Makino and Sugita. Ishiyama discloses a more general method in the art, wherein no layers or sheets are applied to the side surfaces. None of the prior art discloses or teaches bonding one main surface (i.e. a top or bottom surface) of the first main surface and the second main surface of the unfired multilayer body to a first adhesive sheet having an elongated shape; conveying the first adhesive sheet in a first direction in which the first adhesive sheet approaches a second adhesive sheet having an elongated shape, and bonding one side surface (i.e. a side orthogonal to the top or bottom) of the  unfired multilayer body to the second adhesive sheet; conveying the second adhesive sheet in a second direction different from the first direction to peel off the unfired multilayer body bonded to the first adhesive sheet and the second adhesive sheet from the first adhesive sheet; polishing another side surface of the first side surface and the second side surface of the unfired multilayer body having the one side surface bonded to the second adhesive sheet; and forming a first insulating layer on the polished another side surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729